BERDON, J.,
dissenting. This criminal prosecution for sexual assault was not an open and shut case. The jury deliberated for three days. After the second day of deliberations, the jury informed the court that they were at an impasse with no apparent possibility of reaching a unanimous decision. Only after the jury was given the powerful “Chip Smith”1 instruction, which *599urges that those jurors in the minority listen to the majority, did the jury, several hours later, return its guilty verdict.
The only issue that I would reach in this case is whether the defendant Andrew Beliveau’s federal constitutional right to confrontation was violated when the trial court refused to allow him to cross-examine Ms. C, the alleged victim, and Christine Terlecky, the state police officer who took her statement, with respect to the entire statement Ms. C gave to the police accusing the defendant of sexual assault. In my view, the failure to allow the defendant to cross-examine the witnesses on the entire statement deprived him of his sixth amendment right to confrontation. To appreciate the constitutional violation suffered by the defendant, the issue must be viewed in the context of the facts of this case, which are not fully stated by the majority.
The credibility of Ms. C was of vital importance in this case. The defendant was a manager of a Cumberland Farms convenience store located in the town of Burlington. Ms. C was an employee at that store who worked the night shift between 11 p.m. and 7 a.m. The defendant testified that he had consensual sex in the *600store with Ms. C sometime on Friday, July 19, 1991, during her work shift.
The defendant testified to the following. While they were both in the loft area of the store, the defendant spontaneously kissed Ms. C. Although she mentioned to him that she had a boyfriend, she also told him that she was attracted to him. They resumed kissing and soon progressed to mutual sexual stimulation. Ms. C never resisted the defendant’s advances and never said that she did not want to engage in sexual intercourse. Rather, Ms. C participated fully in the sexual activities and assisted in the removal of clothing. The sexual intercourse lasted approximately fifteen minutes. Thereafter, they both dressed. It is undisputed that the defendant then went into the back room of the store and slept.
Indeed, as the majority indicates, Ms. C testified that after the sexual intercourse she returned to the store area, reopened the store and made coffee. She did not telephone the police, nor did she tell anyone at that time that she was sexually assaulted. She followed her normal routine until she was relieved at the end of her shift by a fellow employee, Andrea Richards. Ms. C did not say anything regarding the incident to Richards, who testified that, when she arrived at the store at 6:40 a.m., Ms. C appeared normal, unruffled and unflustered, and that her conversation with Ms. C was not unusual. Ms. C said nothing about the incident to anyone during the weekend, including her sister, brother-in-law, roommate and boyfriend.2
*601The record indicates that it was not until the following Tuesday morning, after she had returned to work, that Ms. C first mentioned to state police officer Lucian St. Germain that she had a problem with her “boss.” Their conversation was interrupted as a result of another customer coming into the store. That evening, another state police officer, Karl Golden, came into the store and asked Ms. C if the defendant had “touched” her. She replied that he had, and the conversation ended. On Wednesday, July 24, 1991, at approximately 4:30 a.m., Officer Peter Femald of the Burlington police department came into the store and asked Ms. C “what was going on?” Ms. C was reluctant to discuss the matter. She testified that Femald told her that the police would be unable to “do their job if [she] wasn’t going to tell them everything.” Fernald then asked Ms. C a series of questions, to which she responded either in the affirmative or in the negative, with little elaboration. When Femald asked Ms. C if she had been raped, she replied: “I don’t know.” Ms. C testified that Terlecky then came into the store and spoke alone with her. During this conversation, Ms. C recounted what she claimed to be the facts of the entire incident.
Subsequently, Terlecky took Ms. C to the police station. From 6:15 a.m. to 10:20 a.m., she gave a five page written statement to Terlecky in which she accused the defendant of sexual assault. The first page and one quarter of Ms. C’s statement discussed how Paul Senechal, a previous manager of the Cumberland Farms store, made sexual advances to her approximately ten days prior to the date of the incident with the defendant (Senechal portion of the statement). The defendant sought to cross-examine Ms. C and Terlecky on the Senechal portion of the statement. The state objected, claiming that such cross-examination was irrelevant, and the trial court sustained the objection.
*602I begin my analysis with a review of established federal constitutional principles relative to the right to cross-examine adverse witnesses. “The sixth amendment to the [United States] constitution guarantees the right of an accused in a criminal prosecution to confront the witnesses against him. . . . The primary interest secured by confrontation is the right to cross-examination; Douglas v. Alabama, 380 U.S. 415, 418, 85 S. Ct. 1074, 13 L. Ed. 2d 934 (1965); and an important function of cross-examination is the exposure of a witness’ motivation in testifying. Greene v. McElroy, 360 U.S. 474, 496, 79 S. Ct. 1400, 3 L. Ed. 2d 1377 (1959). Cross-examination to elicit facts tending to show motive, interest, bias and prejudice is a matter of right and may not be unduly restricted.” (Citation omitted; internal quotation marks omitted.) State v. Colton, 227 Conn. 231, 248-49, 630 A.2d 577 (1993). “In order to comport with the constitutional standards embodied in the confrontation clause, the trial court must allow a defendant to expose to the jury facts from which the jurors, as the sole triers of fact and credibility, could appropriately draw inferences relating to the reliability of the witness. Davis v. Alaska, 415 U.S. 308, 318, 94 S. Ct. 1105, 39 L. Ed. 2d 347 (1974); State v. Lubesky, [195 Conn. 475, 482, 488 A.2d 1239 (1985)]. State v. Arline, 223 Conn. 52, 60, 612 A.2d 755 (1992).” (Internal quotation marks omitted.) State v. Santiago, 224 Conn. 325, 331, 618 A.2d 82 (1992).
Thirty years ago, this court emphasized the importance of allowing an accused wide latitude in his or her cross-examination in situations in which the only evidence that the accused had committed the crime, as in this case, is the testimony of the alleged victim. In State v. Gionfriddo, 154 Conn. 90, 96, 221 A.2d 851 (1966), the court held: “The defendant [has been] charged with crimes of the gravest character. Generally, the testimony of the [alleged victim] who claims to have *603been assaulted is the principal and sometimes the only evidence of the commission of the crime. Therefore, a broad latitude on cross-examination must be allowed the defendant in order to test the veracity of the witness. State v. Rivers, 82 Conn. 454, 457, 74 A. 757 [1909]. In cases of this nature, in which there are seldom eyewitnesses, a denial of the right of cross-examination or undue interference by the court in the conduct of that examination may seriously curtail the legitimate and proper defense of one charged with the crime. It may not be abrogated or abridged at the discretion of the court to the prejudice of the cross-examining party. State v. Luzzi, 147 Conn. 40, 46, 156 A.2d 505 [1959].” Indeed, Justice Norcott underscored this fundamental principal when he wrote for a unanimous court that it “bears emphasis that any limitation on the impeachment of a key government witness is subject to the most rigorous appellate review.” State v. Colton, supra, 227 Conn. 250. In the present case, Ms. C, who the defendant sought to cross-examine on her statement, was not only the key government witness, but was the state’s only nonhearsay witness.3
Further, “[i]n determining whether a defendant’s right of cross-examination has been unduly restricted, we consider the nature of the excluded inquiry, whether the field of inquiry was adequately covered by other questions that were allowed, and the overall quality of the cross-examination viewed in relation to the issues actually litigated at trial.” (Internal quotation marks omitted.) State v. Santiago, supra, 224 Conn. 331; State v. Roma, 199 Conn. 110, 116, 505 A.2d 717 (1986). “Although it is axiomatic that the scope of cross-examination generally rests within the discretion of the trial court, [t]he denial of all meaningful cross-examination into a legitimate area of inquiry fails to comport with *604constitutional standards under the confrontation clause.” (Internal quotation marks omitted.) State v. Santiago, supra, 331. In this case, the trial court prohibited any cross-examination concerning the Senechal portion of the victim’s statement, on the grounds that is was not relevant, and thus foreclosed any inquiry regarding the reasons for including material, which described recent sexual advances made by a third party, in the statement in which she accused the defendant of sexual assault. See State v. Milum, 197 Conn. 602, 609, 500 A.2d 555 (1985) (cross-examination into certain matters may provide jury with “significant information to aid in assessing the bias, motive, interest and prejudice of the victim”).
The majority justifies the trial court’s ruling on the ground that it has “wide discretion to determine the relevancy of evidence and the scope of cross-examination.”4 (Emphasis added.) This discretion that the majority attributes to the trial court stands the sixth amendment to the United States constitution on its head. Indeed, we have held that the trial court’s “discretion arises . . . only after the defendant has been permitted cross-examination . . . sufficient to satisfy the sixth amendment.” (Emphasis added.) State v. Colton, supra, 227 Conn. 248; State v. Vitale, 197 Conn. 396, 402, 497 A.2d 956 (1985) (Justice Callahan, writing for a unanimous court, likewise echoed this same principle: “This discretion comes into play . . . only after the defendant has been permitted cross-examination sufficient to satisfy the sixth amendment.”); State v. Castro, 196 Conn. 421, 424, 493 A.2d 223 (1985) (same); State v. Gaynor, 182 Conn. 501, 508, 438 A.2d 749 (1980) (same).
Furthermore, until such time as the defendant’s constitutional right to confrontation has been satisfied, the trial court has a narrow and clearly defined scope of *605discretion to determine the relevancy of evidence. “ ‘[T]he test of relevancy is not whether the answer sought will elucidate any of the main issues, but whether it will to a useful extent aid the court or jury in appraising the credibility of the witness and assessing the probative value of the direct testimony.’ McCormick, Evidence (2d Ed.) § 29; see Brown v. United States, 409 A.2d 1093, 1099 (D.C. App. 1979) (rape case).” State v. Ouellette, 190 Conn. 84, 102, 459 A.2d 1005 (1983). Under these circumstances, any plausible basis put forth for such cross-examination satisfies the relevance requirement. See State v. Barnes, 232 Conn. 740, 747, 657 A.2d 611 (1995).
In this case, the only contested issue is whether the admitted sexual activity was consensual or nonconsensual. The answer to this question hinges on the credibility of Ms. C as opposed to the credibility of the defendant. The defendant sought to cross-examine Ms. C on the Senechal portion of her statement not only because it was part of her statement accusing him of sexual assault, but also because it might have revealed a motive for accusing him of the assault. The defendant sought to show that, after Ms. C thought for several days about her conduct with the defendant and the recent sexual advances allegedly made by Senechal, she was motivated to claim that she was sexually assaulted because of her fear that, among other things, she might be thought of as a promiscuous woman by the managers.
The defendant satisfied his burden of establishing the relevance of the Senechal portion of the statement; see id., 747; when he argued vigorously to the court his good faith belief that there was an adequate relevant basis for his inquiry.5 See United States v. Peterson, 808 *606F.2d 969, 978 (2d Cir. 1987); State v. Barnes, supra, 232 Conn. 747; 1 C. McCormick, Evidence (4th Ed. 1992) *607§ 49, p. 187. Despite its stated good faith belief of a motive that involved the alleged incident with Senechal, *608the trial court did not allow any cross-examination on this important issue.
The majority appears to have confused the methods by which a defendant may establish the relevance of *609the offered testimony. As stated in State v. Barnes, supra, 232 Conn. 747, three methods are available for establishing the relevance of cross-examination: (1) the defendant may make an offer of proof; (2) the record may independently establish the relevance of the proffered testimony; or (3) the defendant may state “a ‘good faith belief that there is an adequate factual basis for his inquiry.” I agree with the majority that “the defendant could not establish the relevance of the proposed cross-examination simply by stating that he had a ‘good faith belief that there was an adequate factual basis for the inquiry,” without stating the basis of that belief. Counsel for the defendant, however, did not merely state that he had a good faith belief; he articulated a rational basis for that belief to the trial court. See footnote 5 of this dissent. The majority now holds, contrary to Barnes and other precedent,6 that “it was incumbent upon the defendant to make an offer of proof of some kind demonstrating the relevance of the incident with the former manager.” (Emphasis added.) The majority suggests that, in this case, a voir dire of either Ms. C or Terlecky was required. This additional requirement effectively eliminates the third Barnes alternative, the *610method upon which the defendant understandably relied.7 Moreover, by suggesting that it was necessary to voir dire Ms. C or Terlecky in order to establish the relevance of a cross-examination concerning the Senechal portion of the statement, the majority deprives the defendant of his right to conduct an effective cross-examination. This sort of dress rehearsal outside the presence of the jury denies the defendant the spontaneity that is essential to cross-examine an adverse witness effectively, especially when the witness’ credibility is being challenged.
Furthermore, as part of the same statement given to the police accusing the defendant of sexual assault, the Senechal portion of the statement clearly satisfies the second Barnes alternative for establishing relevance. The majority, however, is “unconvinced that the cognitive link between the two incidents is so apparent from the victim’s statement that its relevance could be established without any further offer of proof.” The Senechal portion of the statement must have been considered by Ms. C to be relevant and related to her encounter with the defendant, because she included it in her accusatory statement to the police. Additionally, the police must have thought that the Senechal portion of the statement was relevant because it was included in the statement accusing the defendant of committing sexual assault that they had prepared for Ms. C to sign.
The state dismisses the relevance of this inquiry, because, as the majority notes, the cross-examination *611of Terlecky would have established that she, and not Ms. C, “was responsible for the structure of the statement.” This argument fails to answer the question before this court, for it addresses only the location of the Senechal discussion within Ms. C’s statement, and does not address the substance of that portion of the statement. Moreover, cross-examination of Terlecky on this point should have been allowed in order to ascertain why she thought it was relevant to include a discussion of the Senechal incident in a statement charging the defendant with a crime.
In short, the presence of the Senechal portion of the statement is the most obvious indicator of its relevance. As a matter of law, the defendant should be entitled to cross-examine on the entire statement accusing him of the crime. I also note that defense counsel’s extensive argument clearly sets forth his good faith belief and constitutes an adequate offer of proof upon which the trial court should have allowed the defendant to pursue his cross-examination.8
The state cannot show that this denial of the defendant’s federal constitutional right to confrontation was harmless beyond a reasonable doubt. “The correct inquiry for identifying harmless constitutional error is to ask whether, assuming that the damaging potential of the cross-examination were fully realized, a reviewing court might nonetheless say that the error was harmless beyond a reasonable doubt. Delaware v. Van Arsdall, 475 U.S. 673, 684, 106 S. Ct. 1431, 89 L. Ed. 2d 674 (1986); State v. Milner, 206 Conn. 512, 529, 539 A.2d 80 (1988). Whether such error is harmless in a particular case depends upon a number of factors, such as the importance of the witness’ testimony in the prosecution’s case, whether the testimony was cumulative, the presence or absence of evidence corroborating or con*612tradicting the testimony of the witness on material points, the extent of cross-examination otherwise permitted, and, of course, the overall strength of the prosecution’s case. State v. Milner, supra, 529; State v. Oehman, [212 Conn. 325, 332, 562 A.2d 493 (1989)]. Most importantly, we must examine the impact of the evidence on the trier of fact and the result of the trial. State v. Ortiz, 198 Conn. 220, 225, 502 A.2d 400 (1985).” (Internal quotation marks omitted.) State v. Santiago, supra, 224 Conn. 333.
In Santiago, we held that “the trial court’s limitation of the defendant’s cross-examination of [a witness] was not harmless beyond a reasonable doubt” where, as a key witness for the prosecution, the witness’ testimony provided the only evidence from an individual who was not involved in the confrontation directly implicating the defendant, and the physical evidence was no more corroborative of the witness’ testimony than that of the defendant’s explanation. Id., 333-34.
In this case, Ms. C was not only a key witness for the prosecution, but, as I have previously mentioned, she was the only nonhearsay witness. The jury deliberated on this case for three days. On the second day it informed the court: “The jury appears to be at an impasse-deadlock with no apparent possibility for a unanimous decision at this juncture. We seek advice, consultation, etc., for the next step that should be taken.” The court excused the jury for the evening and, on the next day, gave the Chip Smith instruction. Following this instruction, the jury requested a copy of the statutes pertaining to the two counts of the complaint and, later, requested to rehear a portion of Ms. C’s testimony. Only then was the jury able to reach a unanimous verdict of guilty on both counts charged. This is hardly a case where the evidence before the jury was so overwhelming that the constitutional violation of the defendant’s right to cross-examine Ms. C and Terlecky *613as to the Senechal portion of the statement was harmless beyond a reasonable doubt. The impact of the Senechal portion on the trier of fact may very well have affected the result of the trial.
Accordingly, I dissent.

 Jury instructions that encourage jurors to reach a verdict similar to the Chip Smith charge; State v. Smith, 49 Conn. 376, 386 (1881); like its federal counterpart, the Allen charge; Allen v. United States, 164 U.S. 492, 17 S. Ct. 154, 41 L. Ed. 528 (1896); have been criticized as inherently coercive in that they are imbalanced in favor of the majority position. People v. Gainer, 19 Cal. 3d 835, 566 P.2d 997, 139 Cal. Rptr. 861 (1977); Burnette v. State, 280 Md. 88, 371 A.2d 663 (1977); Kersey v. State, 525 S.W.2d 139 (Tenn. 1975); 75B Am. Jur. 2d 351, Trial § 1589 (1992). “Many courts have abandoned Allen-type charges in favor of a standard instruction recommended by the American Bar Association, which provides:
“ ‘The verdict must represent the considered judgment of each juror. In order to return a verdict, it is necessary that each juror agree thereto. Your verdict must be unanimous.
“ ‘It is your duty, as jurors, to consult with one another and to deliberate with a view to reaching an agreement, if you do so without violence to individual judgment. Each of you must decide the case for yourself, but do so only after an impartial consideration of the evidence with your fellow jurors. In the course of your deliberations, do not hesitate to reexamine your own views and change your opinion if convinced it is erroneous. But do not surrender your honest conviction as to the weight or effect of evidence solely because of the opinion of your fellow jurors, for the mere purpose of returning a verdict.’ ” 75B Am. Jur. 2d, supra, 352-53.
In this case, the court instructed the jury with the following version of the charge: “Ladies and gentlemen: As was indicated to me yesterday afternoon when I read your last note into the record, it’s been brought to our attention that you’ve been unable to — so far, to agree upon a verdict, and as you know, your verdict must be unanimous.
“In order to provide you with some assistance, I want to give you some further instructions regarding your responsibilities during your deliberations.
“Each juror must, of course, reach his or her own conclusion after an impartial consideration of the evidence. No jury should surrender his or her honest conviction solely because of the opinion of their fellow jurors and merely for the sake of returning a verdict. Jurors, however, have a duty to consult with one another. To pay proper respect and give due regard in deference to the opinions and arguments of each other, and jurors have an *599obligation to deliberate with a view toward reaching a verdict — excuse me, to reaching an agreement.
“Any juror among you who holds a minority opinion should carefully consider whether that opinion is a reasonable one when it is not shared by the majority of your fellow jurors who have heard the same evidence. A juror should not hesitate if he or she finds themselves in the minority to reexamine their own views and change his or her opinion if convinced that it is erroneous.
“While I’m hopeful that these additional instructions will aid you in arriving at a unanimous verdict, let me assure you that it is not my intention to coerce you into a verdict as gratifying as it would be to all the parties concerned to have you reach an agreement you must not compromise your honestly held positions.
“Please retire now and continue with your deliberations. If you decide after reflection upon what I’ve just said, that a unanimous verdict still cannot be reached, then so advise me accordingly.” (Emphasis added.)


 If the state’s case did not include testimony from several constancy of accusation witnesses, my analysis would not refer to Ms. C’s silence. See State v. Troupe, 237 Conn. 284, 317, 677 A.2d 917 (1996) (Berdon, J., concurring). In this case, however, the only witnesses who testified for the state, other than Ms. C, were constancy of accusation witnesses whose hearsay testimony concerned what Ms. C had told them four days after the event. Therefore, in the context of this case, it is relevant to discuss the evidence of Ms. C’s silence and postincident reaction, which was elicited during her cross-examination.


 The other witnesses were constancy of accusation witnesses. See State v. Troupe, 237 Conn. 284, 317-18, 677 A.2d 917 (Berdon, J., concurring).


 The majority provides no authority for this novel statement.


 The following colloquy took place with respect to the relevance of 1he Senechal portion of the statement during the defendant’s cross-examination of Ms. C:
*606“[Martin Zeldis, Defense Counsel]: Didn’t you have a problem with Mr. Seneehal very similar to the kind of problem—
“[Dennis O’Connor, State’s Attorney]: Objection—
“Mr. Zeldis: That you had here?
“Mr. O’Connor: Objection.
“The Court: Alright. Hold on. Don’t answer the question. [The jury was then excused.]
* * *
“Mr. O’Connor: I object on three grounds based upon the way that the question is phrased, it’s irrelevant. It violates the rape shield law. And finally, and most importantly, it far exceeds the scope of the direct examination. [The rape shield law justification was not pursued on appeal.]
❖ * 4s
“The Court: Do you want to be heard?
“Mr. Zeldis: First of all, I don’t believe that it violates the rape shield. I’m not looking for anything to do with her prior sexual history. But, I would imagine, and I would maintain that an event or an incident with a former manager, he’s the current manager, an incident with a former manager, and an incident that’s similar in nature to the accusation being made here, is extraordinarily relevant to the question of whether or not there’s any transference of any beefs or any problems that she had with Mr. Seneehal, or any problems that she has with [the defendant].
“Now, I would note that, Your Honor, for Your Honor, that in her statement, that in Ms. C’s statement, that she made, she spends the whole first page and one half of her statement before she even mentions [the defendant’s] name. She spends the whole first page and one half of the statement relating another incident that happened with her and the former manager at about a time that was very close in time. It wasn’t a time, apparently, when he was the manager. It was at a time that was very close to the time that this allegedly happened.
“So, I think that it is—
“The Court: How is that going to assist the trier of fact if they know?
“Mr. Zeldis: Because, I—
“The Court: — And explain to me your theory of transference?
“Mr. Zeldis: Our defense is that this is a consensual act; and she was three to four days, by her testimony, in reporting in any way the nature of the alleged offense.
“Our contention in part is, and our defense is in this case, that it is consensual sex. It only became nonconsensual sex in her mind, in the victim’s mind, as she started considering how she was being abused by managers or former managers, or how she was being treated by managers or former managers of Cumberland Farms. And that does have an impact on whether or not initially at the time that this all happened, it was a consensual act.
*607“So, I think, that in that respect it is very important because from all appearances, and we are going to be presenting testimony, or we intend to present testimony, from all, and the testimony that is here right now, from all appearances, she went about her business after this happened. And it was several days before they observed, some police officers observed, that she seemed to be upset, and then, eventually, she came to tell the story that she did from the stand.
“Now, our belief is that this impacts what happened between [Ms. C.] and Mr. Senechal, impacts on whether or not what happened between her and [the defendant] is in fact consensual. It is important that the jury hear the full scope of what’s going on. And again, for whatever the reason, she — when she gives her statement about the events of July 20,1991, spends the first page and one half about what she’s relating, not about [the defendant], but her experience with Mr. Senechal, who, I might add, she had experiences with doing the waxing and the washing of the similar types of experience to the one that [the defendant] is doing at the time that this allegedly happened.
* * sf«
“Mr. Zeldis: It's really not about [Ms. C’s] sexual history. It’s about advances that were made, apparently, of a sexual nature, but not about the sexual history and her saying no, and her having the ability to say no. That also is relevant and import,ant.
“The Court: Just so I understand your theory of transference, are you saying that there’s a third party that may have committed this act and not — and someone other than the defendant?
“Mr. Zeldis: Oh, no. I’m not saying that. . . . Although, what I am saying is that the question as to whether or not this is a consensual act, and I — well, we’ve gone a long ways anyways; whether or not this is a consensual act has to do with a — has to do as much with what happened between Mr. Senechal and this victim, and what happened with [the defendant] and this witness.
“The Court: I have a problem with your first issue about relevancy. How is that going to assist the trial? What if de facto, Mr. Senechal made advances?
* *
“Mr. Zeldis: My response is that there is a link here and the link is, to me, quite clear. It’s not a matter of has this event happened a long time ago, and the question is consent. . . . [There followed verbal fumbling and a request that the witness be excused.]
* * *
“Mr. Zeldis: The question of consent as a perceptual question is going to [be] something that the jury is going to struggle with in deciding. And how you decide, whose perceptions are true perceptions, and whose perceptions are not true perceptions is going to be by hearing evidence surrounding *608this. People who saw this witness afterwards. People who had contact with this witness before. And one of the things, especially since she ordained it to be the most important thing is that she said first off what had happened with the former manager, I think, that it is probable that some of her problem with [the defendant] perhaps is really a problem with Mr. Seneehal. And that the question of whether or not what happened between [the defendant] and the witness, and the question of whether it was consensual or not is impacted upon her beliefs.
“Now, if she felt — my goodness, this is what happens to me, I get taken advantage of by Cumberland Farms store managers. A new guy comes on, he’s not different than the old guy. I give him sex and then he goes away, and he doesn’t want anything to do with me .... That’s going through her head.
“The Court: But where does Mr. Seneehal fit in?
“Mr. Zeldis: Mr. Seneehal fits in because after — after the sexual intercourse between [the defendant] and the witness, afterwards — afterwards she spends four days before she decides, as a matter of fact, two and one-half days out, she says to the officer she testified to, T don’t know if it was a rape.’ Two and one-half days out, she’s still saying, T don’t know if it was a rape.’
“What I’m saying is that it is possible, if not probable, that what she was doing was stewing for three or four days about what happened to her with [the defendant]. It wasn’t a nonconsensual act at the time that it happened. It became a nonconsensual act as she stewed about it and thought — hey this is a pattern. The pattern is the same as it was before. I got a new manager. I got the same kind of situation coming up, and I don’t know if I’m real comfortable with it. That isn’t rape though. That is a consensual act that later on she decides is a nonconsensual act. . . . Letting me get into that entails letting me get into what was going on in her mind, and that would include, I submit, the very recent act, or activity, that she had with Mr. Seneehal, which is not a sexual act.
“Now, as a matter of fact, it really gets almost no place. But it could certainly be construed by the person who it’s happening to as a sexual type advance.
* * *
“The Court: ... I don’t see the relevancy.
“I understand Mr. Zeldis’ argument, but I don’t see the relevancy for the jury in this particular case under what has been proffered.
“So, I’m going to sustain the objection to the question. You may have an exception.
“Mr. Zeldis: My exception is noted. Might I just inquire. So what Your *609Honor is saying is that at least as to anything that is dealing with this particular incident, I’m not going to be allowed to question the witness regarding that particular incident. I’m referring to the incident with Paul Senechal?
“The Court: Correct.
“Mr. Zeldis: As in her statement?
“The Court: I just want to make sure that we’re talking about the same thing. Any prior interaction she may, or may have not had, with Mr. Senechal I’m not going to — I don’t think that that’s relevant.
“Mr. Zeldis: Correct. And that includes what she relates in her statement in the first page — the first page and one quarter regarding the incident two weeks before her statement.
“The Court: Correct.”


 The majority opinion is inconsistent. In its opinion, the majority first states that “the defendant can establish a proper foundation for the testimony by stating a ‘good faith belief that there is an adequate factual basis for his inquiry,” but later appears to recant that statement.


 It has been my experience as a trial judge that when this court’s rulings are inconsistent, thereby creating confusion within the administration of a trial, the rights of the accused suffer. It is incumbent upon this court to make clear if, in this opinion, it is overruling Barnes — that is, counsel's “good faith belief’’ is no longer adequate to establish relevance for his or her inquiry. Further, the court should state what it means by an “offer of proof.” State v. Tillman, 220 Conn. 487, 511, 600 A.2d 738 (1991), cert. denied, 505 U.S. 1207, 112 S. Ct. 3000, 120 L. Ed. 2d 876 (1992) (Berdon, J., dissenting).


 See footnote 7 of this dissent.